Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

Figure 5:		ST1; 23a
Figure 6B:	L

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:

MONOCHROME IMAGE FORMING APPARATUS CAPABLE OF SUPPRESSING AN INCREASE OF TORQUE IN CHANGING STRETCHED SHAPES OF AN INTERMEDIATE TRANSFER BELT


The disclosure is objected to because of the following informalities:
In paragraph [0006], line 3, change “of the” to --- of an ---.
In paragraph [0027], line 3, change “and an” to --- and the ---.
In paragraph [0030], line 2, change “around a” to --- around the ---.
In paragraph [0031], line 4, change “developer container” to --- developing container ---.
In paragraph [0039], line 8, change “superimpose” to --- superimposed ---.
In paragraph [0049], line 1, change “a monochrome” to --- the monochrome ---.
In paragraph [0050], lines 10 and 13, after “serving” insert --- as ---.
In paragraph [0051], line 4, after “apparatus” insert --- 200K ---.
In paragraph [0061], line 1, change “23 is” to --- 23 are ---.
In paragraph [0067], line 1, after “mechanism” insert --- 17U ---.
In paragraph [0072], line 1, change “widthwise size” to --- width ---.  See recitation on page 19, line 4.
In paragraph [0072], line 2, change “tapered slidable contact surfaces” to --- rubbing surfaces (tapered slidable contact surfaces) ---.
In paragraph [0074], line 6, after “hanging” insert --- width ---.
In paragraph [0077], line 4, after “having” insert --- a ---.
In paragraph [0088], line 2, change “with a” to --- with the ---.
In paragraph [0117], line 8, after “right door” insert --- RD ---.
In the abstract, line 1, change “The control portion controls the” to --- A control portion controls a ---.
In the abstract, line 2, change “the stretched form of the” to --- a stretched form of a ---.
In the abstract, line 4, change “positioning the” to --- positioning a ---.
In the abstract, line 5, change “the separation” to --- a separation ---.
In the abstract, line 6, change “from the” to --- from a ---.
In the abstract, line 7, change “toward the” to --- toward an ---.
Appropriate correction is required.


Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 3, change “the image” to --- an image ---.
Appropriate correction is required.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
	Claims 1-6 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a monochrome image forming apparatus including: a single photosensitive drum configured to bear a toner image; a belt member onto which the toner image formed on the photosensitive drum is transferred; a transfer member configured to transfer the toner image from the photosensitive drum to the belt member; a plurality of stretch rollers stretching the belt member, the plurality of stretch rollers including a separation roller provided movably at a position upstream of the transfer member and adjacent to the transfer member in a rotation direction of the belt member; a change mechanism configured to change a stretched shape of the belt member by changing the positions of the transfer member and the separation roller, the change mechanism being configured to switch the stretched form of the belt member to a plurality of stretched forms including first, second and third stretched forms, the first stretched form being a stretched form enabling a toner image to be transferred from the photosensitive drum to the belt member by forming a transfer surface between the transfer member and the separation roller by positioning the transfer member at a first position and the separation roller at a second position, the second stretched form being a stretched form of separating each of the transfer member and the separation roller from the transfer surface toward the opposite side of the photosensitive drum, the third stretched form being a stretched form being a stretched form in which the transfer member is positioned at the first position, and the separation roller is positioned at a third position away from the transfer surface toward the opposite side of the photosensitive drum; and a control portion configured to control the change mechanism, wherein the control portion is configured to control the change mechanism so as to pass through the third stretched form in switching the stretched form of the belt member from the second stretched form to the first stretched form.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ichihashi et al disclose an image forming apparatus that has a position adjuster to adjust a position of an intermediate transfer belt at different positions relative to an image bearing member.
Nakajima discloses an intermediate transfer unit including a moving mechanism which is capable of moving to an abutting position at which a first transfer member abuts against an intermediate transfer belt and a separating position at which the first transfer member is separated from the intermediate transfer belt.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
June 7, 2022